Citation Nr: 0701050	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  05-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In an 
April 2003 rating decision, the RO denied service connection 
for hearing loss.  In a January 2004 rating decision, the RO 
denied service connection for tinnitus.  The veteran 
testified at a Board hearing at the RO in July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has hearing loss and tinnitus as 
a result of noise exposure during service.  He reports that 
he had extensive exposure to jet aircraft engine noise in his 
service on the flight deck of an aircraft carrier.  He 
indicates that he has noticed tinnitus and progressive 
hearing loss since his return from service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection for hearing loss is regulated at 
38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds 


for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

38 C.F.R. § 3.385 (2006).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet. App. at 160.

Examinations of the veteran at entrance to service and 
separation from service did not include audiometric testing, 
but used a whispered voice test, which indicated that the 
veteran had full, 15/15, hearing bilaterally.  The veteran 
underwent audiometric testing in service in April 1960.  
Those test results did not show hearing impairment that meets 
the VA definition of a disability, but did show some 
elevation of the auditory thresholds at 4000 Hertz in the 
right ear, and at 6000 Hertz in the left ear.

The RO referred the veteran for an audiological evaluation at 
a private facility.  The August 2003 evaluation revealed mild 
sloping to moderately severe sensorineural hearing loss 
bilaterally.  The evaluation report did not address the cause 
of the veteran's hearing loss.

The veteran's reports of extensive noise exposure in service, 
the elevated auditory thresholds in service, and the current 
hearing loss provide evidence supporting the veteran's claim.  
There is no professional finding or opinion on the question 
of the likelihood of a link between noise exposure in service 
and current hearing loss and tinnitus; and that question is 
significant to the veteran's claim.  The Board will remand 
the case for a new VA audiological examination, with a review 
of the veteran's claims file, and an opinion as to the likely 
etiology of the current hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
VA audiological testing and evaluation, to 
address the likely etiology of any hearing 
loss and tinnitus.  The examiner must be 
provided with the veteran's claims file 
for review.  Audiological test results 
should be reported to allow for 
application of pertinent VA regulations.  
The examiner also should express an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current hearing loss 
and tinnitus are causally related to 
service, to include noise exposure during 
service.  The examiner should explain the 
reasons and bases for his or her opinion.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  .

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



